

115 HR 6568 IH: Closing the Law Enforcement Consent Loophole Act of 2018
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6568IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Ms. Speier (for herself and Mrs. Comstock) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to make it a criminal offense for Federal law enforcement
			 officers to engage in sexual acts with individuals in their custody, to
			 encourage States to adopt similar laws, and for other purposes.
	
 1.Short titleThis Act may be cited as the Closing the Law Enforcement Consent Loophole Act of 2018. 2.Federal law enforcement officers prohibited from engaging in sexual acts with individuals in their custody (a)In generalSection 2243 of title 18, United States Code, is amended—
 (1)by adding at the end the following: , or of individual in the custody of a Federal law enforcement officer; (2)by redesignating subsections (c) and (d) as subsections (d) and (e);
 (3)by inserting after subsection (b) the following:  (c)Of individual in the custody of a Federal law enforcement officerWhoever, being a Federal law enforcement officer, knowingly engages in a sexual act with an individual who is under arrest, in detention, or otherwise in the actual custody of that Federal law enforcement officer, shall be fined under this title, imprisoned not more than 15 years, or both.
						; and 
 (4)in subsection (d), as so redesignated, by adding at the end the following:  (3)In a prosecution under subsection (c), it is not a defense that the other person consented to the sexual act..
 (b)DefinitionSection 2246 of title 18, United States Code, is amended— (1)in paragraph (5), by striking and at the end;
 (2)in paragraph (6), by striking the period at the end and inserting ; and; and (3)by inserting after paragraph (6) the following:
					
 (7)the term Federal law enforcement officer means an officer or employee of the United States, the duties of whose position are primarily the investigation, apprehension, or detention of individuals suspected or convicted of offenses against the criminal laws of the United States..
 (c)Clerical amendmentThe table of sections for chapter 109A of title 18, United States Code, is amended by amending the item related to section 2243 to read as follows:
				
					
						2243. Sexual abuse of a minor or ward, or of an individual in the custody of a Federal law
			 enforcement officer. .
			3.Incentives for States
 (a)Authority To make grantsThe Attorney General is authorized to make grants to States that have in place a law that— (1)makes it a criminal offense for a law enforcement officer in that State to engage in a sexual act with an individual who is under arrest, in detention, or otherwise in the actual custody of that law enforcement officer; and
 (2)prohibits a law enforcement officer charged with such an offense from asserting the consent of the other individual as a defense.
 (b)Reporting requirementA State that receives a grant under this section shall submit to the Attorney General, on an annual basis, information on the number of reports made to law enforcement agencies in that State regarding law enforcement officers engaging in a sexual act with an individual described in paragraph (1), during the previous year.
 (c)ApplicationA State seeking a grant under this section shall submit an application to the Attorney General at such time, in such manner, and containing such information as the Attorney General may reasonably require, including information about the law described in subsection (a).
 (d)Grant amountThe amount of a grant to a State under this Act shall be in an amount that is not greater than 10 percent of the average of the total amount of funding of the 3 most recent awards that the State received under the following grant programs:
 (1)Part T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441 et seq.) (commonly referred to as the STOP Violence Against Women Formula Grant Program).
 (2)Section 41601 of the Violence Against Women Act of 1994 (34 U.S.C. 12511) (commonly referred to as the Sexual Assault Services Program).
				(e)Grant term
 (1)In generalThe Attorney General shall provide an increase in the amount provided to a State under the grant programs described in subsection (d) for a 2-year period.
 (2)RenewalA State that receives a grant under this section may submit an application for a renewal of such grant at such time, in such manner, and containing such information as the Attorney General may reasonably require.
 (3)LimitA State may not receive a grant under this section for more than 4 years. (f)Uses of fundsA State that receives a grant under this section shall use—
 (1)25 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (1) of subsection (d); and
 (2)75 percent of such funds for any of the permissible uses of funds under the grant program described in paragraph (2) of subsection (d).
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this chapter $5,000,000 for each of fiscal years 2019 through 2023.
 4.Report to CongressThe Attorney General shall submit to Congress, on an annual basis, a report containing— (1)the information required to be reported to the Attorney General under section 3(b); and
 (2)information on the number of reports made, during the previous year, to Federal law enforcement agencies regarding Federal law enforcement officers engaging in a sexual act with an individual who is under arrest, in detention, or otherwise in the actual custody of the law enforcement officer.
			